In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                    Filed: April 2, 2018

* * * * * * * * * * * * * *
DEITRA CURRY,                                 *       No. 16-68V
                                              *
               Petitioner,                    *       Special Master Sanders
                                              *
v.                                            *
                                              *
SECRETARY OF HEALTH                           *       Stipulation for Award; Influenza (“flu”)
AND HUMAN SERVICES,                           *       Vaccine; Chronic Inflammatory
                                              *       Demyelinating Polyneuropathy (“CIDP”).
               Respondent.                    *
* * * * * * * * * * * * * *
Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.
Debra A. Filteau Begley, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION1

        On January 12, 2016, Deitra Curry (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that the influenza (“flu”) vaccine she received on November 11, 2014
caused her to develop chronic inflammatory demyelinating polyneuropathy (“CIDP”). See Stip.
at 1, ECF No. 46. Petitioner further alleged that she experienced residual effects of her injury for
more than six months. Id.

        On April 2, 2018, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. Id. Respondent denies that the flu vaccine
caused Petitioner’s alleged CIDP, or any other injury. Id. at 2. Nevertheless, the parties agree
to the joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation
reasonable and adopts it as the decision of the Court in awarding damages, on the terms set forth
therein.
1
  This decision shall be posted on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereafter,
for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of
42 U.S.C. § 300aa (2012).
        The parties stipulate that Petitioner shall receive the following compensation:

            A lump sum of $214,000.00 in the form of a check payable to [P]etitioner. This
            amount represents compensation for all damages that would be available under
            42 U.S.C. § 300aa-15(a).

Id. at 2.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                              s/Herbrina D. Sanders
                                              Herbrina D. Sanders
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2
                 INTHE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


 DEITRA CURRY,                                  •
                                                •
                        Petitioner,             '                No, !6-68V

 v,
                                                '                SPECIAL MASTER

                                               •'
                                                                 HERBRINA SANDERS

SECRETARY OF HEALTH AND                         '
HUMAN SERVICES,                                 '

                        Respondent,            *'
*************************************
                                           ST)PULATIO~

        The parties hernby stipulate to the following matters:

         \,     Petitioner filed a petition for vaccine compensation unde'r the National Vaccine

lnju1·y Compensation Pl'Ogram, 42 U.S,C. § 300aa-l Oto 34 (the "Vaccine Program").' The

petition seeks conipensation for injuries allegedly related to petitioner\s receipt of the Influenza

("flu") vaccine, which vaccine fs contained in the Vaccine Injury Tab!e (the ''Table"), 42 C.F.R,

§ I 00.3 (a).

        2.      Petitioner received a flu immunization on November 11, 2014,

        3.      The vaccine was administered within the United States.

        4.      Petitioner alleges that she developed chronic inflammatory demyelinating

polyneuropathy ("CIDP'') that was caused-in-fact by a flu vaccine and that she has experienced

residual effects of this injury for more than six months.

        5,      Petitioner represents that there has been no prior award or settlement of a civil

action for damages on her behalf as a result ofher condition,
         6.      Respondent dcnles that petitioner's alleged CJDP, or any other injUl'y, was

 caused-in-fact by her flu vaccinat!on.

         7.      Maintaining their above--stated positions, the parties nevertheless now agree that

 the issues between them shall be settled and that a decision should be entered awarding the

 compensation descr.ibed in paragraph 8 of this Stipulation.

         8.     As soort as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an electi~n to receive

compensation pursuant to 42 U.S.C. § 300aa-2 l(a)(I),_ the Secretary of Health and Human

Services will issue the following vaccin~ compensatio11 payment:

        A lump sum of$214,000.00 in the form ofa check payable to petitioner. This amount
        represents compensation for al! damages that would be available under 42 U.S,C.
        § 300aa• 15(a).

        9.      As soon as practica~le after the ent1·y ofjudgment on entitlement in this cnse, and

aft~r petitioner has filed both a proper and tlmely election to receive compensation pursuant to

42 U.S,C, § 300aa-2l(n)(1), and an application, the parties w!II submit to further proceedings
before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this pelition.

        I 0,    Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42.U.S.C, § 300aa- l5(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insul'ance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U,S,C.

§ 1396 et seq.)), or by entities that provide health services on a pre~paid basis,




                                                  2
        11.     Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-lS(i), fUbject

to the availability of sufficient statutory funds,

        12.     The parties and their attorneys fu11her agree and stipufote that, except for any

awa!'d for attorneys' fees, and litigation costs, the money provided pursuant to this Stipulation

will be used solely for the benefit of petitioner as contemplated by a strict constl'tlCtion of 42

U,S,C. § 300aa-15(a) and (d), and subject to the conditions of42 U,S.C. § 300aa-15(g) and (h),

        13.     In return for the payments descl'ibed in paragraphs 8 and 9, petitioner, in her

individual capacity and on behalf of her heirs, executors, administrators, successors or assigns1

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements,judgments, claims, damages, loss of services, expenses and al! demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § J00aa~J 0 et seq,, on account of, or In any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to 01· death of petitioner resulting

from, or alleged to have resulted from, a flu vaccination administered on November I l, 2014, as

alleged by petitioner in a petition for vaccine compensation filed on or about January 12, 20161

In the United States Court of Federal Claims as petition No, 16~68V,

        14.    Jf petitioner should die prior to entry of judgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the partie:..

       15.     If the special master fails to issue a decision in complete conformity with the

terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity


                                                     3
    with a decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either pnrty.

           16.     This Stipulation ex.presses a full and complete negotiated settlement ofliabillty

and damages claimed under the Nntional Childhood Vaccine Injury Act of 1986, as amended,

except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of

the parties hereto to make any payment or to do any act or thing other than is hei'eiri expressly

stated and clearly agreed to. The parties further agree and understand that the award described in

this Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages 1 and further, that a change in the nature of the injury or condition 01· in the

items of compensation sought, is not grounds to modify or revise this agreement.

           l 7.    This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that petitioner's alleged CIDP1 or any other condition,

was causcdRinRfact by her flu vaccination.

           18.    All rights and obligations of petitioner hereunder shall apply equally to

petitioner's heirs, executors, administrators, successors, and/or assigns.

                              END OF STIPULATION

I
I
I
I
I
I
I
I
I
I
I
I
I
I


                                                    4
                                                                            I
                                                                            I
                                                                            ~




Respectfu lly submitted,

PETITJONER:


cfl17/p_
DEITRA CURRY
             ~)
            Y OF RECORD FOR                    AUTHORIZED REPRESENTATIVE
                                               OF HE ATTORNEY GENERAL:




  ulle 8 l'azil, LLP                           Dep       irector
715 Twinning Road, Suite 208                   Torts Branch
Dresher, ?A 19025                              Civil Division
(215) 885~ 1655                                U.S. Department of Justice
                                               P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington, DC 20044-0146

                                               ATTORNEY OF RECORD FOR
                                               RESPONDENT:




Directo1·                  .
Division of Injury Compensation Programs
                                               D
                                               D.n~ -
                                               Trial Attorney
                                               Torts Branch
Healthcare Systems Bureau                      Civi! D:visio:1
U.S. Departmen: ofHe,d·,
5600 Fishers Lane                              P.O. Box 146
Parklawn Building, Mail Stop 08N 146B          Benjamin Franklin Station
Rockville, MD 20857                            Washington, DC 20044-0146
                                               (202) 616-4181


Datei:i:~




                                           5